The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2014

                                     No. 04-13-00707-CR

                                 Julian Lawrence NAVARRO,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-12-0325
                          Honorable Frank Follis, Judge Presiding


                                        ORDER
      The court reporter’s notification of late record is NOTED. The reporter’s record is due on
February 28, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court